DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 12-22 are pending and have been examined in this application, claims 1-11 are cancelled, Claims 12-14, 21-22 are amended, claims 15-20 are previously presented.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 12/14/2021 and 01/05/2022 and reviewed by the Examiner.
Claim Objections
Claim 22 is objected to because of the following informalities: 
Claim 22 line 3 “an fixing attachment” appears to be a typo and should be “a fixing attachment”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over (JP 2006006230 A) to Oikawa in view of (US 3171229 A) to Shobert.
In regards to claim 12, Oikawa teaches a fishing rod having a rod body (Oikawa; 10) the fishing rod comprising: an attachment (Oikawa; G1-G7, FIG 2) having a fixing portion (Oikawa; foot of G1-G7) and being attached to an outer peripheral face of the rod body (Oikawa; see FIGs 1 and 2); a first layer formed by winding a first sheet (Oikawa; any of P1-P3) around the rod body; and a second layer formed by winding a second sheet (Oikawa; P4) made of fiber-reinforced resin on an outer side of the first sheet (Oikawa; [0012] where P1-3 are made of glass fibers and epoxy resin, and P4 is made of carbon fibers), wherein tensile elongation measured in accordance with JIS K 7161-1 of the first sheet is greater than a tensile elongation measured in accordance with JIS K 7161-1 of the second sheet. (Oikawa; [0016] P4 has a higher elasticity modulus, and therefore higher resistance to elongation than layers P1-P3).
Oikawa fails to explicitly teach a first layer around the fixing portion and the rod body.
Shobert teaches a first layer (Shobert; 18, see FIG 2) around the fixing portion (Shobert; Fixing portion 16) and the rod body (Shobert; 10), and a second layer (Shobert; 22) on top of the first layer (Shobert; see FIG 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first and second layer to fix the fixing portion of the attachment in Oikawa to the rod body, as taught by Shobert. The motivation for doing so would be to better secure any attachments to the rod itself to prevent accidental movement or breakage, using the two different layers.

In regards to claim 13, Oikawa as modified by Shobert teaches the fishing rod according to claim 12, wherein the tensile elongation measured in accordance with JIS K 7161-1 of the (Oikawa; [0016] P4 has a higher elasticity modulus, and therefore higher resistance to elongation than layers P1-P3) [The measurements in the JIS K 7161-1 standard has not been interpreted as providing a structural limitation to the device].

In regards to claim 15, Oikawa as modified by Shobert teaches the fishing rod according to claim 12, wherein the first layer and the second layer are formed so that when regarded as one layer, a strength measured in accordance with JIS K 7 128-1 is 13 to 30 N/mm [The measurements in the JIS K 7161-1 standard has not been interpreted as providing a structural limitation to the device].  

In regards to claim 16, Oikawa as modified by Shobert teaches the fishing rod according to claim 12, wherein a tensile break strength measured in accordance with JIS K 7161-1 of the first sheet is 20 to 280 MPa [The measurements in the JIS K 7161-1 standard has not been interpreted as providing a structural limitation to the device].  

In regards to claim 17, Oikawa as modified by Shobert teaches the fishing rod according to claim 12, wherein the first sheet is made by impregnating fibers made of synthetic resin with a composition containing thermoset resin (Oikawa; [0012] where P1-3 are made of glass fibers and epoxy resin).  

In regards to claim 18, Oikawa as modified by Shobert teaches the fishing rod according to claim 12, wherein the second sheet is made by impregnating carbon fibers or glass fibers with a composition containing thermoset resin (Oikawa; [0012] where P4 is made of carbon fibers and glass fibers and expoxy resin).  

In regards to claim 19, Oikawa as modified by Shobert teaches the fishing rod according to claim 12, wherein the attachment is a fishing line guide (Oikawa; see G in FIGs 1 and 2).  

In regards to claim 20, Oikawa teaches the fishing rod according to claim 12, wherein the attachment is a reel seat (Oikawa; 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the reel seat and the first of the fishing line guides, or to extend the attachment portion of the rod in order to additionally encompass the reel seat as an attachment. Doing so would be advantageous to maintain consistent and integral material strength throughout the rod and its attachments.

In regards to claim 21, Oikawa teaches a tubular body having a cylindrical member with a cylindrical shape (Oikawa; 10) the tubular body comprising: an attachment (Oikawa; G1-G7, FIG 2) having a fixing portion (Oikawa; lets of each of G1-G7) and being attached to an outer peripheral face of the cylindrical member; a first layer formed by winding a first sheet (Oikawa; any of P1-P3) around the cylindrical member; and a second layer formed by winding a second sheet (Oikawa; P4) made of fiber-reinforced resin (Oikawa; [0012] where P1-3 are made of glass fibers and epoxy resin, and P4 is made of carbon fibers) around an outer peripheral face of the first sheet, wherein a tensile elongation measured in accordance with JIS K 7161-1 of the first layer formed of the first sheet is greater than a tensile elongation measured in accordance with JIS K 7161-1 of the second layer formed of the second sheet (Oikawa; [0016] P4 has a higher elasticity modulus, and therefore higher resistance to elongation than layers P1-P3).  
Oikawa fails to explicitly teach a first sheet around the fixing portion and the rod body.
(Shobert; 18, see FIG 2) around the fixing portion (Shobert; Fixing portion 16) and the rod body (Shobert; 10), and a second sheet (Shobert; 22) on top of the first sheet (Shobert; see FIG 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first and second sheet to fix the fixing portion of the attachment in Oikawa to the rod body, as taught by Shobert. The motivation for doing so would be to better secure any attachments to the rod itself to prevent accidental movement or breakage, using the two different sheets.

In regards to claim 22, Oikawa teaches a method of producing a tubular body comprising: a step of preparing a cylindrical member with a cylindrical shape (Oikawa; 10); a step of disposing an attachment having an fixing portion on an outer peripheral face of the cylindrical member (Oikawa; G, G1-7); a step of winding a first sheet around the cylindrical member; a step of winding a second sheet made of fiber-reinforced resin on an outer peripheral face of the first sheet (Oikawa; [0012] prepreg wound from the order of P1, P2, P3, P4, P4’); and a step of fixing the attachment to the cylindrical member by thereafter heating a wound body obtained by performing the above mentioned steps (Oikawa; [0013], where the guide is wound and heated to mount the fishing line guide), wherein a tensile elongation measured in accordance with JIS K 7161-1 of the first sheet is greater than a tensile elongation measured in accordance with JIS K 7161-1 of the second sheet (Oikawa; [0016] P4 has a higher elasticity modulus, and therefore higher resistance to elongation than layers P1-P3).
Oikawa fails to explicitly teach the step of winding a first sheet around the fixing portion and the rod body.
Shobert teaches the step of placing a first sheet (Shobert; 18, see FIG 2) around the fixing portion (Shobert; Fixing portion 16) and the rod body (Shobert; 10), and a second sheet (Shobert; 22) on top of the first layer (Shobert; see FIG 2).
.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over (JP 2006006230 A) to Oikawa as modified by (US 3171229 A) to Shobert as applied to claim 12 above, in view of (US 20130172098 A1) to Shiga.
In regards to claim 14, Oikawa as modified by Shobert teaches the fishing rod according to claim 12, but fails to explicitly teach wherein a tensile modulus of the first sheet is 980 to 3500 MPa 
Shiga teaches a tensile modulus of the first sheet is 980 to 3500 MPa (Shiga; [0003] Fiber reinforced material having a tensile modulus of 3.4 GPa which is 3400 MPa).  
Oikawa and Shiga are analogous art from similar fields of endeavor i.e. tubular rods formed of composite materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first sheet with a tensile modulus between 980-3500 MPa as taught by Shiga. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
This working range is advantageous to provide the device with enough leeway to bend before it breaks without becoming fully inelastic upon bending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12, 21, and 22 concerning the amended claim language have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for the amended language specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647